Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 11/20/2020 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1, 2 and 4-13 are currently pending. 

Response to Arguments
With regard to 103 rejection:
Applicant has amended Claim 1 to include a limitation of Claim 3.  Applicant’s arguments are convincing and a new rejection is made to Claims 1, 2 & 4 with reference to the specifications of the product Rohacell® as disclosed in Applicant’s specification 
[0087 A polymethacrylimide hard plastic foam ROHACELL.RTM. (density: 30 kg/m.sup.3) was used as the first acoustic matching layer 26. This material had an average pore size of 60 .mu.m and an average wall thickness of 80 nm, and was processed into a circular columnar shape having a diameter of 10.8 mm. The velocity of the ultrasonic wave of about 500 kHz propagating in the first acoustic matching layer 26 was 1200 m/s. The thickness of the first acoustic matching layer 26 was adjusted to 600 .mu.m].
It seems the Applicant’s chosen material is to an established product and is considered a prior art disclosure.  Further, the prior art of the product Rohacell®31HF on sale in October of 2015 is now considered in the rejection of Claims 1, 2 & 4. 
Note: Eckert cites the same material [0005 Rohacell®PMI of the firm Rohm] as 

Applicant’s arguments and amendments with regard to Claims 1, 2 and 4-13 have been considered in light Eckert in further view of Scherble and Evonik Rohacell®31HF.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert (US 20070273249; “Eckert”) in view of  WayBack Machine Rohacell® 31HFHT sale sheet Oct 2015; “Evonik’s Rohacell ® 31HFHT” and in further view of Scherble (US 20070077442: “Scherble”)).

Claim 1. Eckert discloses a multilayer body (Fig. 1 transducer 1) [0014 describe the overall body of the transducer] & [0015-0018 describes the additional layers 3-5] comprising: a piezoelectric body (Fig. 1 piezoelectric body 2) [0014 a round, piezoceramic disc 2]; and a first acoustic matching layer(4) [0005 effective impedance matching to the air or atmosphere, in which the sonic or ultrasonic transducer is used] [0005 An example of a hard foam material 3] in direct or indirect contact with the piezoelectric body (Fig. 1 matching layer 4 is underneath and in contact with the piezoelectric body2), that the matching layer be made of a hard foam material with a low density [0005 by using a foam material with a low density, an effective impedance matching to the air or atmosphere], an in direct or indirect contact  [Fig. 1 matching layer 4 in direct contact with the bottom of the piezoelectric disk 2] with the piezoelectric body (2), wherein the first acoustic matching layer (4) includes a plastic foam [0005 PMI (polymethacrylimide (PMI a plastic same product cited by applicant) - hard foam material Rohacell® of the firm Rohm] & [the matching layer 4 is made of a material which has a dimensional stability up to a temperature which lies above the temperature at the installation location of the sonic or ultrasonic transducer 1] and the first acoustic matching layer has a density of not less than 10 kg/m3 and not more than 100 kg/m3 [0005 acoustic layer density of 30 to 200 kg/m3]. 

Eckert does not explicitly disclose the matching layer: 
1) a hard foam containing a plurality of closed pores, an average pore size of the closed pores is not smaller than 1 µm and not larger than 100 µm and 
2) an average distance between the adjacent closed pores (e.g. wall thickness) is not shorter than 50 nm and not longer than 1 µm. 
With regard to 1) Scherble teaches features of an acoustic foam Rohacell.RTM [0015] Scherble further teaches a hard foam [0005 rigid foam] containing a plurality of closed pores [0005 A considerable advantage of closed -pore rigid foams is that no resin can penetrate and thus increase total weight], an average pore size of the closed pores [Table 2 pore size 57-81] is not smaller than 1 µm and not larger than 100 µm [Table 2 provides a selection of the describe density range 1-100kg/m3 and pore sizes between 1-100 µm].

Evonick teaches the line of Rohacell® lists products  used by Applicant, Eckert and Scherble and details a product  Rohacell®31 HFHT that is transparent to a  HF frequency signals (in support of Evonik’s  Rohacell ® 31HFHT see specification and  that was on sale availability in October of 2015  in the appendix for specifications and NPL that read on Evonik’s Rohacell®31HF). 
With regard to 2) Evonik’s product Rohacell ® 31HFHT available in Oct 2015 See attached document for teaching reference citation on teaching for Evonik with a priority date of Oct. 2015.   In support of the inherent features of Evonik’s product, two documents provide data in support of the on sale product Rohacell ® 31HFHT and are listed as appendix documents. The first technical supporting document (1) is a NPL research publication (Zaldivar) examining PMI foam products responses to radiation exposure provides data on the  baseline Rohacell ® 31HFHT pore size and cell wall thickness in support of the teaching of Evonik’s product Rohacell ® 31HFHT on sale date of Oct. 2015. The second technical supporting document (2) is used in the rejection of claim 4.   Looking to document (1) the NPL in support of Evonik’s product Rohacell ® 31HFHT available in Oct 2015. 
Zaldivar ( document (2) provided to teach inherent features of the prior art Evonik Rohacell ® 31HFHT) teaches features of an acoustic foam Rohacell ® 31HFHT [Abstract] Zaldivar further teaches a hard foam [Introduction Rohacell® , are closed‐cell, cellular solids manufactured by hot foaming of methacrylic acid/methacrylonitrile copolymer sheets 1. This material provides containing a plurality of closed pores [Figure 1c foam 31 HFHT], an average distance between the adjacent closed pores [Table 1 Rohacell®31 cell wall thickness 1 µm] is not shorter than 50 nm and not longer than 1 µm [Table 1 Rohacell®31 cell wall thickness 1 µm which meets the claimed wall distance].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Evonik’s Rohacell ® 31HFHT thin pore cell walls of 1 µm with Eckert’s, as modified, closed pores since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 and it further would have been obvious to optimize the thin cell walls to allow high frequency signals to pass through the foam with minimal attenuation [Rohacell ® 31HFHT description of High frequency foam].  

Claim 2.  Dependent on the multilayer body according to Claim 1. Eckert further discloses a density range [0005 An example of a hard foam material with low density is the PMI-hard foam material Rohacell® of the firm Röhm. This hard foam material is available in densities from 30 to 200 kg/m3].

 Eckert does not explicitly disclose an acoustic impedance of the first acoustic matching layer is in a range of not less than 5 x 103 kg/s.m2 and not more than 350 x 103 kg/s.m2.  However, acoustic impedance is calculated by multiplying acoustic velocity times foam density.

Rohacell®31HF teaches a modulus of 13 MPA.   Under Hooke’s Law acoustic velocity V=sqrt (young’s modulus/ density).  Therefore calculating using Rohacell®’s modulus and 31HF density of 32Kg/ms2 the acoustic velocity is 637.38 m/sec and then acoustic impedance is calculated as ---velocity times density which is 637.38 m/sec x 30kg/ms2= 19121 kg/s.m2 which is within the an acoustic impedance of the first acoustic matching layer is in a range of not less than 5 x 103 kg/s.m2 and not more than 350 x 103 kg/s.m2.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Rohacell®’s 31HF modulus as an elasticity for Eckert’s   first layer matching because selecting a matching layer which has an acoustic impedance that is low enough to allow high frequency signals to pass through the foam with minimal attenuation [Rohacell® description of High frequency foam].  

Claim 4. Dependent on the multilayer body according to Claim 1. Eckert further discloses a density range [0005 An example of a hard foam material with low density is the PMI-hard foam material Rohacell® of the firm Röhm. This hard foam material is available in densities from 30 to 200 kg/m3].  Eckhart does not explicitly disclose an acoustic velocity in the first acoustic matching layer is not lower than 500 m/s.  

Evonik provides an on sale date of Rohacell®31HFTH of Oct 17, 2015.  In support of the inherent features Rohacell®31HFTH the product specifications (document (2) listed in the appendix) teaches a modulus of 13 MPA. for Rohacell®31HFTH. Under Hooke’s Law acoustic velocity V=sqrt (young’s modulus/ density).  Therefore the acoustic velocity is 637.38 m/sec which is an acoustic velocity in the first acoustic matching layer is not lower than 500 m/s.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Evonik’s Rohacell®’s 31HF modulus as an elasticity for Eckert’s first layer matching because selecting a matching layer which has an acoustic impedance that is low enough to allow high frequency signals to pass through the foam at high acoustic velocities [Rohacell® description of High frequency foam].  
Claim 5. Dependent on the multilayer body according to Claim 1. Eckert further discloses the plastic foam is a polymethacrylimide foam [0005 PMI (polymethacrylimide (PMI a plastic product cited by applicant)-hard foam material Rohacell® of the firm Rohm]. Rohacell® 31HFHT

Claim 10. Dependent on the multilayer body according to Claim 1. Eckert further discloses   the first acoustic matching layer (4) is directly bonded [0015 piezoelectric 2 formed into the matching layer 4] to the piezoelectric body (2).  

Claims 6-9 & 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert in view of Scherble and Evonik and in further view of Suzuki (US 20020124662; “Suzuki”).

Claim 6. Dependent on the multilayer body according to Claim 1.  Eckert does not explicitly disclose a thickness of the first acoustic matching layer is substantially equal to 1/4 of a wavelength λ of an acoustic wave propagating in the first acoustic matching layer. 

Suzuki teaches an acoustic pair (2 & 3) of acoustic matching multilayers (2 & 3) layers.  Suzuki teaches a thickness of the first acoustic matching layer (2) is substantially equal to 1/4 of a wavelength λ of an acoustic wave propagating in the first acoustic matching layer (2) [0026 the thickness of the first acoustic matching layer is approximately equal to a quarter of the wavelength λ of an acoustic wave being propagated through the first acoustic matching layer].


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Suzuki’s first layer matching aligned with the impedance of the monitored medium and a thickness of the layer conducive to receive the full signal without cut-off  and use the arrangement with Eckert’s acoustic first layer because selecting matching layers each with approximately equal to a quarter of the oscillation wavelength of the ultrasonic 

Claim 7. Dependent on the multilayer body according to Claim 1.  Eckert does not explicitly disclose a second acoustic matching layer disposed between the piezoelectric body and the first 28 P0465219acoustic matching layer, wherein the second acoustic matching layer has a density being not less than 50 kg/m3 and not more than 1500 kg/m3 and being larger than the density of the first acoustic matching layer.  

Suzuki teaches an acoustic pair (Fig. 2; layers 2 & 3) of acoustic matching multilayers (2 & 3) layers.  Suzuki teaches a second acoustic matching layer (3) disposed between the piezoelectric body (4) and the first 28 P0465219acoustic matching layer (2), wherein the second acoustic matching layer has a density being not less than 50 kg/m3 and not more than 1500 kg/m3  [0063 The first acoustic matching layer 2 has a density of 50 kg/m3  to 500 kg/m3 , while the second acoustic matching layer 3 has a density of 400 kg/m3  to 1,500 kg/m3  and being larger than the density of the first acoustic matching layer (2) [0063 a first acoustic matching layer 2 with a low density and a low sonic velocity and a second acoustic matching layer 3 with a higher density and a higher sonic velocity].  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Suzuki’s second acoustic layer between a first acoustic layer and the piezoelectric body as a layer to add to Eckert’s acoustic matching layer because a second acoustic layer between a first acoustic layered designed for sensitivity to signals from a monitored medium and a second acoustic matching layer with the relatively high density and relatively high sonic velocity provided closer to the piezoelectric layer, ensures a good rising response of the signal which improves the quality of the measurement signal [0072 Suzuki].

Claim 8. Dependent on the multilayer body according to Claim 7.  Eckert does not explicitly disclose a relation between an acoustic impedance Za of the first acoustic matching layer and an acoustic impedance Zb of the second acoustic matching layer satisfies Za < Zb.  
Suzuki teaches an acoustic pair (2 & 3) of acoustic matching multilayers (2 & 3) layers.  Suzuki teaches a relation between an acoustic impedance Za  [0025] of the first acoustic matching layer (2) and an acoustic impedance Zb of the second acoustic matching layer (3) satisfies Za < Zb [0025 In the acoustic impedance Za of the first acoustic matching layer and the acoustic impedance Zb of the second acoustic matching layer satisfy Za<Zb]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Suzuki’s second acoustic layer with a higher acoustic impedance between a first acoustic layer with a lower acoustic impedance and the piezoelectric body  as a layer to add to Eckert’s matching acoustic layer because the higher impedance, density and sonic velocity provided closer to the piezoelectric layer, ensures a good rising response of the transmitted signal from the first layer to the piezoelectric body, which improves the quality of the measurement signal [0072 Suzuki].

Claim 9. Dependent on the multilayer body according to Claim 7. Eckert does not explicitly disclose a thickness of the second acoustic matching layer is substantially equal to 1/4 of a wavelength λ of an acoustic wave propagating in the second acoustic matching layer.  

Suzuki teaches an acoustic pair (2 & 3) of acoustic matching multilayers (2 & 3) layers.  Suzuki teaches a thickness of the second acoustic matching layer (3) is substantially equal to 1/4 of a wavelength λ of an acoustic wave propagating in the second acoustic matching layer (3) [0028 the thickness of the second acoustic matching layer is approximately equal to a 


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Suzuki’s first layer matching aligned with the impedance of the monitored medium as a material selection for Eckert’s acoustic second layer because selecting matching layers each with a thickness that is approximately equal to a quarter of the oscillation wavelength of the ultrasonic wave being propagated through the acoustic increases the measuring sensitivity by avoiding cutoff attenuation of the transducer and where it is most effective to set the thickness of each of the first and second acoustic matching layers 2 and 3 approximately equal to the quarter wavelength [0083 Suzuki].
  

Claim 11. Dependent on the multilayer body according to Claim 7. Eckert does not explicitly disclose the second acoustic matching layer is arranged in direct contact with the first acoustic matching layer and the piezoelectric body. 

Suzuki teaches an acoustic pair (2 & 3) of acoustic matching multilayers (2 & 3) layers.  Suzuki teaches the second acoustic matching layer (3) is arranged in direct contact with the first acoustic matching layer (2) and the piezoelectric body (4)[Fig. 2 the second matching layer 3 is in between the first acoustic layer and the piezoelectric body and is therefore in contact with both].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Suzuki’s second acoustic layer between a first acoustic layer and the piezoelectric body as a layer to add to Eckert’s matching acoustic layer because a second 

 Claim 12. Dependent on the multilayer body according to Claim 7. Eckert does not explicitly disclose a structural support layer having a density of not less than 1000 kg/m3 between the first acoustic matching layer and the second acoustic matching layer.  

Suzuki teaches an acoustic pair (2 & 3) of acoustic matching multilayers (2 & 3) layers.  Suzuki teaches a structural support layer [0036 a structure supporting layer between the first and second acoustic matching layers] having a density of not less than 1000 kg/m3 [0036 The structure supporting layer has a density of at least 1,000 kg/m3 and a thickness that is less than one eighth of the wavelength λ an acoustic wave being propagated through the structure supporting layer] between the first acoustic matching layer (3) and the second acoustic matching layer (2).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a Suzui’s double acoustic matching layers with an interim support layer having an1/8th of a wavelength of thickness of an acoustic wave as Eckert’s matching acoustic layer arrangement because  a customized double acoustic matching layer  pair with a supporting thin high density layer improves  the structural reliability of the transducer layers without interfering with the measurement signal transferred through the acoustic matching layers [0109 Suzuki].

Claim 13. Dependent on the multilayer body according to Claim 12. Eckert does not explicitly disclose a thickness of the structural support layer is less than 1/8 of a wavelength λ of an acoustic wave propagating in the structural support layer. 

Suzuki teaches an acoustic pair (2 & 3) of acoustic matching multilayers (2 & 3) layers.  Suzuki teaches a thickness of the structural support layer is less than 1/8 of a wavelength λ of an acoustic wave propagating in the structural support layer [0036 The structure supporting layer has a density of at least 1,000 kg/m3 and a thickness that is less than one eighth of the wavelength λ an acoustic wave being propagated through the structure supporting layer].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a Suzui’s double acoustic matching layers with an interim support layer having an1/8th of a wavelength of thickness of an acoustic wave as Eckert’s matching acoustic layer arrangement because  a customized double acoustic matching layer  pair with a supporting thin high density layer improves  the structural reliability of the transducer layers without interfering with the measurement signal transferred through the acoustic matching layers [0109 Suzuki].

					Appendix
(1) Zaldivar (R. J. Zaldivar, A. Labatete‐Goeppinger, M. P. Easton, D. N. Patel, Degradation of radiation exposed polymethacrylamide (Rohacell® 31) foam used in composite hardware, Journal of Applied Polymer Science, 10.1002/app.44670, 134, 14, (2016); “Zaldivar”).
(2) Rohacell®31HF specification https://www.rohacell.com/product/peek-industrial/downloads/rohacell%20hf_2020_january.pdf (Year: 2020)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        


/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856